Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 2/08/2022.  Applicant has elected Group II, corresponding to claims 1-20. Invention Group I, corresponding to claims 21-25, is withdrawn from further consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

From claim 2, the memory module of claim 1, wherein the through mold interconnects are through mold vias. This is true because claim 1 requires features that are not shown in Fig. 1A, e.g. a mold layer encapsulating the second memory die
From claim 12, the recitation of “electronic package of claim 1 1, wherein the bridge substrate is a passive substrate” is not shown in the drawings in combinations with all the limitations of claims 11 and 10.
From claim 13, the recitation of “electronic package of claim 10, wherein the bridge substrate is above the package substrate, and wherein the SoC die is above the 
From claim 14, the recitation of “electronic package of claim 13, wherein the bridge substrate comprises active components” is not shown in the drawings in combinations with all the limitations of claims 13 and 10.
From claim 16, the recitation of “electronic package of claim 15, wherein the first memory die is encapsulated in a first mold layer” is not shown in the drawings in combinations with all the limitations of claims 15 and 10.
From claim 18, the recitation of “electronic package of claim 17, wherein the through mold interconnect is a passive interposer” is not shown in the drawings in combinations with all the limitations of claims 17, 16, 15, and 10.
From claim 20, the recitation of “further comprising an interposer over the package substrate, and the interposer between the first mold layer and the package substrate, wherein the interposer includes a plurality of first through mold interconnects encapsulated in a second mold layer, wherein the interposer provides a second electrical connection from a surface of the second mold layer to the package substrate opposite from the surface of the second mold layer, or a third electrical connection from the package substrate to the surface of the first mold layer or to the redistribution layer” is not shown in the drawings in combinations with all the limitations of claims 17, 16, 15, and 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a first pad pitch and second interconnects with a second pad pitch, wherein the second pad pitch is less than the first pad pitch; wherein the second memory die has first interconnects with a first pad pitch and second interconnects with a second pad pitch.

Regarding Claim 10, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein each die has first interconnects with a first pad pitch and second interconnects with a second pad pitch that is smaller than the first pad pitch; and a bridge substrate, wherein the second interconnects of the memory dies are electrically coupled to the SoC die by the bridge substrate.

All pending dependent claims are allowable for the same reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu, US 20150206866 A1
Yang, US 20160099231 A1
Wang, US 20160071818 A1

This application is in condition for allowance except for the following formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899